 1                             UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3

 4
     TERRANCE WALKER,                          ) Case No.: 3:15-CV-00556-RCJ-CBC
 5                                             )
                                               ) ORDER
                         Plaintiff,            )
 6
                                               )
 7   vs.                                       )
                                               )
 8   CHARTER COMMUNICATIONS LLC,               )
                                               )
 9                                             )
                         Defendant.            )
10                                             )
                                               )
11                                             )

12

13
           IT IS HEREBY ORDERED that Plaintiff’s Motion to Continue Calendar Call and

14   Extend all Pretrial Deadlines [First Request] (ECF No. 193) is DENIED.
15         IT IS FURTHER ORDERED that Calendar Call shall remain on the Court’s
16
     Calendar for 10:00 AM, Monday, September 16, 2019, in Reno Courtroom 3, before
17
     Judge Robert C. Jones.
18

19         IT IS FURTHER ORDERED that due to a conflict with the Court’s Calendar the

20   jury trial currently set for 8:30 AM, Monday, September 23, 2019, is VACATED and
21
     RESCHEDULED to 8:30 AM, Monday, October 7, 2019, in Reno Courtroom 3, before
22
     Judge Robert C. Jones.
23
           IT IS SO ORDERED.
24

25                                           DATED: This 3rd day of September, 2019.
26

27

28                                              ROBERT C. JONES
